DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
While Applicant is not required to file any Information Disclosure Statements, Applicant is reminded of their duty to disclose to the Office all information known to the Applicant to be "material to patentability as defined in 37 CFR 1.56." See MPEP §2001.04.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0071] reference sign 21 is used to designate the openings in the collar 16 and the opening in the removing grip, a review of the drawings indicates that “a plurality of openings 21 and 21 a” should read --a plurality of openings 17--.  
Appropriate correction is required.

Claim Objections
Claims 1, 4, 5 and 8 are objected to because of the following informalities: in claim 1, line 2 “holding member” should read --a holding member--; in claim 1, line 5 “removing grip” should read --a removing grip--; in claim 4, line 2 “with membrane” should be amended to recite --with a collar-- in order to maintain clarity and to be consistent with the specification (see paragraph [0071]); in claim 5, line 1 “wherein holding member” should read --wherein the holding member--; and in claim 8, line 8 “a first covering” should be amended to recite --a covering body-- in order to maintain clarity and to be consistent with the specification (see paragraph [0071]).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8, 11, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "comprising:" in addition to “holding member in the form of a double ring” renders the claim indefinite because it is unclear whether the limitation is further limiting the holding member recited in claim 1 or reciting an additional holding member in the form a double ring.
Claim 6 recites the limitation "the first plane" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, the phrases "a first covering extending across the holding member" in addition to “a removing grip attached to at least part of the first covering” renders the claim indefinite because, upon review of the specification (see paragraph [0071]), it appears that the removing grip forms a covering body extending across the holding member, wherein the covering body appears to equate to the first covering recited in the claim, therefore, it is unclear how the removing grip can be attached to the first covering when the removing grip forms the first covering. For clarity it appears limitation “b.” should be deleted; “a second covering” in limitation “c.” should be amended to recite --a collar--; and limitation “d.” should be amended to recite --a removing grip attached to at least part of the double ring of the holding member--.
Regarding claim 6, the phrase "comprising:" in addition to “a removing grip” renders the claim indefinite because it is unclear whether the limitation is further limiting the removing grip recited in claim 1 or reciting an additional removing grip.
Regarding claim 7, the phrase "the removing grip includes a body attached to the first covering” renders the claim indefinite because, upon review of the specification (see paragraph [0071]), it appears that the removing grip forms a covering body extending across the holding member, wherein the covering body appears to equate to the first covering recited in the claim, therefore, it is unclear how the removing grip can be attached to the first covering when the removing grip forms the first covering.
Claim 7 recites the limitation "the first covering and or double ring" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear whether the limitation requires the first covering and the double ring, first covering or the double ring, or if the limitation is intended to recite the first covering and/or the double ring.
Claim 7 recites the limitation "the pathway" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the first opening" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the second opening" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the phrase "comprising:" in addition to “holding member in the form of a double ring” renders the claim indefinite because it is unclear whether the limitation is further limiting the holding member recited in claim 1 or reciting an additional holding member in the form a double ring.
Claim 8 recites the limitation "the first plane" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the phrase "comprising:" in addition to “a removing grip” renders the claim indefinite because it is unclear whether the limitation is further limiting the removing grip recited in claim 1 or reciting an additional removing grip.
Regarding claim 8, the phrase "a pathway extending from a first opening in the removing grip on one side of the holding member and extending into an internal channel through the other side of the holding member" renders the claim indefinite. It appears (see figures 2-3; paragraphs [0071] and [0077]) the limitation should read --a pathway extending from a first opening in the removing grip on one side of the removing grip and extending into an internal channel to an opening on the other side of the removing grip--.
Claim 11 recites the limitation "the collar" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 11 should be amend to depend from claim 10.
Claim 14 recites the limitation "the head portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 14 should be amend to depend from claim 13.
Claim 16 recites the limitation "the step of squeezing the body of the device" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 15 only recites “squeezing the device”.
Due to the indefinite nature of the claims prior art has been applied as best understood by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conti (US 2017/0049609 A1) (Conti ‘609).
Referring to claim 1: Conti ‘609 teaches a bladder device (see figure 8, #40) capable of improving, managing, treating, preventing and/or eliminating symptoms associated with urinary incontinence by applying pressure to an organ wall when positioned in the vagina (see figures 11-13; abstract; paragraphs [0029]-[0030]) comprising: a holding member (see figure 8, #46) having a resilient deformable shaped body which is sized and resilience to fit within the user's vagina and resiliently return to provide a holding force (see figures 11-14B; paragraph [0042]); and removing grip (see figure 8, #42/44) attached to the holding member.
	Referring to claim 2: Conti ‘609 further teaches the device is capable of insertion into the vagina to provide force exertion on adjacent urethra to aid limitation of bladder leakage (see figures 11-14B; paragraphs [0030] and [0041]-[0042]).
	Referring to claim 3: Conti ‘609 further teaches the holding member has a resilient circumferential shape able to be resilient deformed for insertion into vagina and return to provide resilient pressure against the user's vaginal wall (see figures 11-14B; paragraphs [0030] and [0041]-[0042]).
Referring to claim 5: Conti ‘609 further teaches holding member extends substantially in a first plane to provide pressure against opposing walls of the vagina (see figures 8 and 11-14B) and wherein the removing grip extends substantially in a second plane angled to the first plane and providing a means for the user to grip and remove (see figure 8; paragraph [0041]).
Referring to claim 18: Conti ‘609 teaches a bladder device (see figure 8, #40) comprising: a holding member (see figure 8, #46) having a resilient deformable shaped body which is sized and with resilience to fit adjacent or within the user's vagina and resiliently provide a peripheral holding force against the urethra (see figures 11-14B; paragraph [0042]); a protruding structure (see figure 8, #42/44) connected to the holding member providing a removing grip, and wherein the device is capable of insertion to provide force exertion on adjacent urethra to aid limitation of bladder leakage (see figures 11-14B; paragraphs [0030]).
	Referring to claim 19: Conti ‘609 further teaches the protruding structure is shaped and connected to the holding member to enable deformation of the resilient deformable shaped body to enable insertion and retraction of the bladder device (see figures 11-14B; paragraphs [0030] and [0041]-[0042]).
	Referring to claim 20: Conti ‘609 further teaches the protruding structure is substantially continuous and connecting to peripheral portion of the resilient deformable shaped body, and wherein the holding member having a resilient deformable shaped body is shaped to fit within the vagina (see figures 11-14B; paragraphs [0030] and [0041]-[0042]) and the resilient deformable shaped body and/or the protruding structure of the bladder device includes a fluid venting passage (see figure 8, #68; paragraph [0035]).
Claims 1-3, 5, 9, 11-13, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Conti (US 2019/0282350 A1) (Conti ‘350).
Referring to claim 1: Conti ‘350 teaches a bladder device (see figures 16-18, #100) capable of improving, managing, treating, preventing and/or eliminating symptoms associated with urinary incontinence by applying pressure to an organ wall when positioned in the vagina (see figures 11-14B and 39-41; abstract) comprising: a holding member (see figures 16-18, #142a/146) having a resilient deformable shaped body which is sized and resilience to fit within the user's vagina and resiliently return to provide a holding force (see figures 11-14B and 39-41; paragraphs [0085], [0091] and [0108]); and removing grip (see figures 16-18, #142b/144) attached to the holding member.
	Referring to claim 2: Conti ‘350 further teaches the device is capable of insertion into the vagina to provide force exertion on adjacent urethra to aid limitation of bladder leakage (see figures 11-14B and 39-41; paragraphs [0085], [0091] and [0108]).
	Referring to claim 3: Conti ‘350 further teaches the holding member has a resilient circumferential shape able to be resilient deformed for insertion into vagina and return to provide resilient pressure against the user's vaginal wall (see figures 11-14B and 39-41; paragraphs [0085], [0089], [0091] and [0108]).
Referring to claim 5: Conti ‘350 further teaches holding member extends substantially in a first plane to provide pressure against opposing walls of the vagina (see figures 11-14B, 16-18 and 39-41; paragraphs [0085], [0089], [0091] and [0108]) and wherein the removing grip extends substantially in a second plane angled to the first plane and providing a means for the user to grip and remove (see figures 16-18; paragraphs [0088] and [0090]).
Referring to claim 9: Conti ‘350 teaches a variable geometry device (see figures 16-18, #100) capable of treating light bladder leakage (see figures 11-14B and 39-41; abstract) comprising: a compressible waistband (see figures 16-18, #142a/146) having a series of openings (see figures 16-18, #168) spaced thereabout; a substantially hollow flexible body (see figures 16-188, #142b/144) extending from the waistband; wherein the device is biased to a first geometry by the waistband (see figures 11-14B and 39-41; paragraphs [0085], [0091] and [0108]); wherein the device is inserted within the vagina in a compressed geometry (see figure 14A) and adopts a second geometry in situ biased towards the first geometry so that the waistband exerts a force on adjacent walls effective to support the urethra (see figure 14B; paragraphs [0085], [0091], [0100]-[0101], [0105] and [0108]), wherein as the waistband and/or body of the device is compressed for insertion air is fully capable of being expelled through the openings and a vacuum is fully capable of being formed in situ as the device tends towards the first geometry to assist retaining the device in place (see paragraphs [0085], [0091], [0100]-[0101], [0105] and [0108]).
Referring to claim 11: Conti ‘350 further teaches the waistband forms a collar (see figures 16-18, #142a) and the series of openings in the waistband are located in the collar (see figures 16-18).
Referring to claim 12: Conti ‘350 further teaches the waistband (see figures 16-18, #142a/146) has a circumference wider than the body (see figures 16-18, #142b; paragraph [0089]).
Referring to claim 13: Conti ‘350 further teaches the body of the device comprises a base portion attaching to the waistband (see figure 18; wherein the base portion is generally located at reference number #149), a head portion (see figures 16-18, #144) distal to the waistband and a midsection intermediate the base and head portions (see figures 16-18; paragraphs [0089]-[0089]; wherein it is clear that a midsection is situated between the base and head portions).
Referring to claim 15: Conti ‘350 teaches a method of treating light bladder leakage in a user (see figures 11-14B and 39-41; abstract) comprising the method comprising the steps of: providing a variable geometry device (see figures 16-18, #100) having: a compressible waistband (see figures 16-18, #142a/146) having a series of openings (see figures 16-18, #168) spaced thereabout; and a substantially hollow body (see figures 16-188, #142b/144) extending from the waistband; wherein the device is biased to a first geometry by the resilience of the waistband (see figures 11-14B and 39-41; paragraphs [0085], [0091] and [0108]); squeezing the device so that the waistband folds on itself in an insertion geometry (see figure 14A); inserting and locating the device within the vagina, waistband first in the insertion geometry (see paragraph [0085]); releasing the device in situ (see paragraph [0085]); and wherein the device resiliently tends back to the first geometry in situ whereby the waistband unfolds and urges against vaginal walls to aid closing of the adjacent urethra to minimise bladder leakage (see paragraph [0085]).
	Referring to claim 16: The limitation following the "causes" and “creates” clauses of the claim limitation "the step of squeezing the body of the device causes expulsion of air from the body through the openings in the waistband wherein when the device is inserted and located in position, and released, the expanding movement of the waistband in situ creates a vacuum which improves retention of the device in situ even in the event of stress including strenuous exercising" is not given weight since it is merely reciting an intended result of the positively recited process step of "squeezing the body of the device" and “releasing the device in situ”. As outlined above Conti ‘350 specifically teaches the positively recited steps of the claimed invention.
Referring to claim 18: Conti ‘350 teaches a bladder device (see figures 16-18, #100) comprising: a holding member (see figures 16-18, ##142a/146) having a resilient deformable shaped body which is sized and with resilience to fit adjacent or within the user's vagina and resiliently provide a peripheral holding force against the urethra (see figures 11-14B and 39-41; paragraphs [0085], [0091] and [0108]); a protruding structure (see figures 16-18, #142b/144) connected to the holding member providing a removing grip (see figures 14A-B; paragraph [0085]), and wherein the device is capable of insertion to provide force exertion on adjacent urethra to aid limitation of bladder leakage (see figures 11-14B and 39-41; paragraphs [0085], [0091] and [0108]).
Referring to claim 19: Conti ‘350 further teaches the protruding structure is shaped and connected to the holding member to enable deformation of the resilient deformable shaped body to enable insertion and retraction of the bladder device (see figures 14A-B; paragraph [0085]).
	Referring to claim 20: Conti ‘350 further teaches the protruding structure is substantially continuous and connecting to a peripheral portion of the resilient deformable shaped body, and wherein the holding member having a resilient deformable shaped body is shaped to fit within the vagina (see figures 11-14B and 39-41; paragraphs [0085], [0089], [0091] and [0108]) and the resilient deformable shaped body and/or the protruding structure of the bladder device includes a fluid venting passage (see figures 16-18, #168; wherein the resilient deformable shaped body includes a plurality of venting passages).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Conti ‘350 in view of Lloveras Maciá et al. (US 2020/0022835 A1) (Lloveras).
Referring to claim 4: With regards to claim 3 above, Conti ‘350 teaches the holding member including a ring (see figures 16-18, #146) with a membrane (see figures 16-18, #142a) having a plurality of holes (see figures 16-18, #168) fully capable of forming a partial vacuum when resiliently providing pressure against the user’s vaginal wall (see paragraphs [0100]-[0101] and [0105]) but is silent to the holding member having a spaced parallel double ring structure with the membrane between. Lloveras teaches a vaginal insert device comprising a holding member configured to fit within the user’s vagina (see abstract; paragraph [0010]), the holding member having a spaced parallel double ring structure (see figure 4, #15) with a membrane between (see figure 4, #16; paragraphs [0013], [0019] and [0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding member of Conti ‘350 to spaced parallel double ring structure with the membrane between like taught by Lloveras in order to improve sealing of the device within the vagina (see Lloveras paragraphs [0013], [0019] and [0048]). 
Referring to claim 10: With regards to claim 9 above, Conti ‘350 further teaches the waistband includes at a band (see figures 16-18, #146) and a circumferential collar (see figures 16-18, #142a), wherein the collar is recessed relative to the band (see figures 17-18) but is silent to the waistband including at least two spaced apart concentric bands interconnected by the circumferential collar. Lloveras teaches a vaginal insert device comprising a waistband configured to fit within the user’s vagina (see abstract; paragraph [0010]), the waistband having at least two spaced apart concentric bands (see figure 4, #15) interconnected by a circumferential collar (see figure 4, #16; paragraphs [0013], [0019] and [0048]), wherein the collar is recessed relative to the at least two spaced apart concentric bands. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waistband of Conti ‘350 to spaced apart concentric bands with the collar between like taught by Lloveras in order to improve sealing of the device within the vagina (see Lloveras paragraphs [0013], [0019] and [0048]). 
Referring to claim 17: With regards to claim 15 above, Conti ‘350 further teaches the waistband includes at a band (see figures 16-18, #146) and a circumferential collar (see figures 16-18, #142a), wherein the collar is recessed relative to the band (see figures 17-18) but is silent to the waistband including at least two spaced apart concentric bands interconnected by the circumferential collar. Lloveras teaches a vaginal insert device comprising a waistband configured to fit within the user’s vagina (see abstract; paragraph [0010]), the waistband having at least two spaced apart concentric bands (see figure 4, #15) interconnected by a circumferential collar (see figure 4, #16; paragraphs [0013], [0019] and [0048]), wherein the collar is recessed relative to the at least two spaced apart concentric bands. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waistband of Conti ‘350 to spaced apart concentric bands with the collar between like taught by Lloveras in order to improve sealing of the device within the vagina (see Lloveras paragraphs [0013], [0019] and [0048]). 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Conti ‘350 in view of Lloveras in view of Waldron (US Patent No. 3,626,942).
Referring to claim 6: With regards to claim 1 above, Conti ‘350 teaches the holding member including a ring (see figures 16-18, #146); a second covering in the form of a membrane (see figures 16-18, #142a) having a plurality of openings (see figures 16-18, #168) fully capable of providing a vacuum holding effect (see paragraphs [0100]-[0101] and [0105]); a removing grip body in the form of a first covering (see figures 16-18, #142b) extending across the holding member at least partially attached to the ring; and a removing grip tab (see figures 16-18, #144) to allow ready removal (see paragraphs [0088] and [0090]) but is silent to the holding member in the form of a double ring extending in the first plane with the second covering between the double ring; and the removing grip tab including a pathway extending from a first opening on one side of the first covering to a second opening on the other side of the first covering to allow ready removal.
Lloveras teaches a vaginal insert device comprising a holding member configured to fit within the user’s vagina (see abstract; paragraph [0010]), the holding member having a spaced parallel double ring structure (see figure 4, #15) with a membrane between (see figure 4, #16; paragraphs [0013], [0019] and [0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding member of Conti ‘350 to spaced parallel double ring structure with the membrane between like taught by Lloveras in order to improve sealing of the device within the vagina (see Lloveras paragraphs [0013], [0019] and [0048]). Conti ‘350, as modified by Lloveras, is silent to the removing grip tab including a pathway extending from a first opening on one side of the first covering to a second opening on the other side of the first covering to allow ready removal.
Waldron teaches a vaginal insert device (see figure 1; abstract) comprising a holding member (see figure 1, #16-19/29); and a removing grip including a removing grip tab (see figure 38) comprising a pathway extending from a first opening on one side of the tab to a second opening on the other side to allow ready removal (see figure 1; column 2, lines 55-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gripping tab of Conti ‘350, as modified by Lloveras, with a pathway like taught by Waldron in order to aid in removal of the device (see Waldron column 2, lines 55-63).
Referring to claim 7: With regards to claim 1 above, Conti ‘350 teaches the holding member including a ring (see figures 16-18, #146); a second covering in the form of a membrane (see figures 16-18, #142a); a removing grip body in the form of a first covering (see figures 16-18, #142b) extending across the holding member at least partially attached to the ring; and a removing grip tab (see figures 16-18, #144) to allow ready removal (see paragraphs [0088] and [0090]) but is silent to the holding member including a double ring; and the removing grip including a central channel for providing the pathway extending from the first opening on one side of the first covering to the second opening on the other side of the first covering to allow ready removal.
Lloveras teaches a vaginal insert device comprising a holding member configured to fit within the user’s vagina (see abstract; paragraph [0010]), the holding member having a spaced parallel double ring structure (see figure 4, #15) with a membrane between (see figure 4, #16; paragraphs [0013], [0019] and [0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding member of Conti ‘350 to spaced parallel double ring structure with the membrane between like taught by Lloveras in order to improve sealing of the device within the vagina (see Lloveras paragraphs [0013], [0019] and [0048]). Conti ‘350, as modified by Lloveras, is silent to the removing grip including a central channel for providing the pathway extending from the first opening on one side of the first covering to the second opening on the other side of the first covering to allow ready removal.
Waldron teaches a vaginal insert device (see figure 1; abstract) comprising a holding member (see figure 1, #16-19/29); and a removing grip including a removing grip tab (see figure 38) comprising a pathway extending from a first opening on one side of the tab to a second opening on the other side to allow ready removal (see figure 1; column 2, lines 55-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gripping tab of Conti ‘350, as modified by Lloveras, with a pathway like taught by Waldron in order to aid in removal of the device (see Waldron column 2, lines 55-63).
Referring to claim 8: With regards to claim 1 above, Conti ‘350 teaches a holding member including a ring (see figures 16-18, #146); a second covering in the form of a membrane (see figures 16-18, #142a) having a plurality of openings (see figures 16-18, #168) fully capable of providing a vacuum holding effect (see paragraphs [0100]-[0101] and [0105]); a removing grip body in the form of a first covering (see figures 16-18, #142b) extending across the holding member at least partially attached to the ring; and a removing grip tab (see figures 16-18, #144) to allow ready removal (see paragraphs [0088] and [0090]) but is silent to the holding member being in the form of a double ring and includes the second covering extending between the double ring; and the removing grip tab including a pathway extending from a first opening in the removing grip on one side of the holding member and extending into an internal channel through to the other side of the holding member.
Lloveras teaches a vaginal insert device comprising a holding member configured to fit within the user’s vagina (see abstract; paragraph [0010]), the holding member having a spaced parallel double ring structure (see figure 4, #15) with a membrane between (see figure 4, #16; paragraphs [0013], [0019] and [0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding member of Conti ‘350 to spaced parallel double ring structure with the membrane between like taught by Lloveras in order to improve sealing of the device within the vagina (see Lloveras paragraphs [0013], [0019] and [0048]). Conti ‘350, as modified by Lloveras, is silent to the removing grip tab including a pathway extending from a first opening in the removing grip on one side of the holding member and extending into an internal channel through to the other side of the holding member.
Waldron teaches a vaginal insert device (see figure 1; abstract) comprising a holding member (see figure 1, #16-19/29); and a removing grip including a removing grip tab (see figure 38) comprising a pathway extending from a first opening on one side of the tab to a second opening on the other side to allow ready removal (see figure 1; column 2, lines 55-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gripping tab of Conti ‘350, as modified by Lloveras, with a pathway like taught by Waldron in order to aid in removal of the device (see Waldron column 2, lines 55-63).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Conti ‘350 in view of Waldron.
Referring to claim 14: Conti ‘350 teaches the head portion being a removing grip tab but is silent to the removing grip tab including oppositely disposed openings to allow easy manual contact and grippability for assisting removal of the device. Waldron teaches a vaginal insert device (see figure 1; abstract) comprising a holding member (see figure 1, #16-19/29); and a removing grip including a removing grip tab (see figure 38) comprising a pathway extending from a first opening on one side of the tab to a second opening on the other side to allow ready removal (see figure 1; column 2, lines 55-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gripping tab of Conti ‘350 oppositely disposed openings like taught by Waldron in order to aid in removal of the device (see Waldron column 2, lines 55-63).

Response to Arguments
Applicant’s arguments, filed 25 July 2022, concerning the species election have been fully considered and are persuasive.  The species election requirement dated 05/25/2022 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Greb (US 2020/0368059 A1); Garriga I Rodo (US 2019/0224039 A1); and Zoller (US Patent No. 3,845,766) each of which appear to disclose a vaginal device consistent with the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791